PER CURIAM.
The opinion of Judge Coxe, sitting in the District Court, which sufficiently sets forth the allegations of the bills and in which we concur, will be found above.
[1] We are clearly of the opinion that an action to recover treble damages under section 7 of the act must be an action at law, where defendants have the constitutional right to a jury trial.
[2] The sole relief prayed in these bills is that the defendants, other than the Consolidated Company, be decreed to pay over to the Consolidated Company treble the damages it has sustained by .some violation of the Sherman Act.- We find no authority which gives to a court of equity the jurisdiction to make such a decree. There is no prayer for relief which would warrant such a construction of the tíxll as would merely require the Consolidated Company to sue the other defendants for treble damages under the statute.
We think the dismissal was proper, and affirm the decrees, with costs.